DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 8, 10, 11, 23, and 24 are pending in the application.  Claims 5-7, 9, and 12-22 have been canceled.  Claim 1 has been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenblatt (US 2010/0305394 A1).
Regarding claim 1, Rosenblatt discloses (Figure 5) a surgical construct (10) comprising: a single strand bifurcated (see Figure 5 annotated below) into a first peripheral strand (14) and a second peripheral strand (15), wherein each of the first peripheral strand and the second peripheral strand is a suture (monofilament material, paragraph 0030) or suture tape (paragraph 0030 discloses that the construct is formed of monofilament material; Figure 5 discloses that the peripheral strands have a flattened configuration like a tape); and at least one filament (18) coupled to the first and second peripheral strands, the at least one filament passing through or around the first and second peripheral strands at least one time and at multiple locations (paragraph 0039), to form a web that is capable of being spread and tensioned, extending between the first and second peripheral strands, the web having a triangular configuration, and wherein, when the first peripheral strand and the second peripheral strand are separated and pulled apart, the at least one filament is capable of spreading and being tensioned to form the web with the triangular configuration.

    PNG
    media_image1.png
    195
    395
    media_image1.png
    Greyscale

Regarding claim 2, Rosenblatt discloses (Figure 5) the at least one filament (18) passes through or around the first and second peripheral strands (14, 15) a plurality of times (“zig zag” or “shoe lace” manner, paragraph 0039).
Regarding claim 3, Rosenblatt discloses (Figure 5) that the first peripheral strand (14) and the second peripheral strand (15) extend in a first direction, and the second peripheral strand is separate from the first peripheral strand and extending in a plane laterally spaced from the first peripheral strand.
Regarding claim 4, Rosenblatt discloses (Figure 5) that the at least one filament (18) extends in a second direction which is different from the first direction.
Regarding claim 8, Rosenblatt discloses (Figure 5) the at least one filament (18) passes through the first peripheral strand (14), extends to the second peripheral strand (15), passes through the second peripheral strand, back to the first peripheral strand, passes through the first peripheral strand and then back to the second peripheral strand, for the plurality of times (“zig zag” or “shoe lace” manner, paragraph 0039).
Regarding claim 10, Rosenblatt discloses that the at least one filament (18) forms at least one loop extending between the first peripheral strand and the second peripheral strand (“zig zag” or “shoe lace” manner, paragraph 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt (US 2010/0305394 A1) in view of Tacklind (US 2005/0284801 A1).
Regarding claim 11, Rosenblatt discloses the invention substantially as claimed.
However, Rosenblatt fails to disclose that the at least one filament is securely fixed to at
least one of the first and second peripheral strands by a knot or glue.
Tacklind teaches (Figure 9) a surgical construct comprising a first peripheral
member (81) and a second peripheral member (82) that are coupled by at least one
filament (84) passing through or around the first and second peripheral members at
multiple locations lacing the first peripheral member and the second peripheral member
together like a shoe (paragraph 0039). Tacklind teaches that the at least one filament is
securely fixed to the first and second peripheral strands by a knot to complete the construct. Tacklind teaches that the at least one filament can be quickly removed by
cutting a single pass of the filament (paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the at least one filament to be
securely fixed to at least one of the first and second peripheral strands by a knot, as
taught by Tacklind. Tacklind teaches that a knot completes a shoe lacing configuration
and allows the at least one filament to be removed quickly by cutting a single pass of
the filament (Tacklind, paragraph 0039).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt (US 2010/0305394 A1) in view of Sullivan (US 2013/0096611 A1).
Regarding claim 23, Rosenblatt discloses that the surgical construct may be a
synthetic material with some degree of elasticity. However, Rosenblatt fails to explicitly
disclose that each of the first peripheral strand and the second peripheral strand is
formed of ultrahigh molecular weight polyethylene.
In the same field of endeavor, Sullivan teaches that a strand (30) formed of an
ultrahigh molecular weight polyethylene (UHMWPE) suture is a preferred material as
this material is a high-strength material (paragraph 0129).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify each of the first peripheral strand
and the second peripheral strand to be formed of ultrahigh molecular weight
polyethylene, as taught by Sullivan, because it is a high-strength synthetic material
(Sullivan, paragraph 0129). Further, “it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended
use as a matter of obvious design choice” In re Leshin, 125 USPQ 416.
Regarding claim 24, Rosenblatt discloses that the surgical construct may be a
synthetic material with some degree of elasticity. However, Rosenblatt fails to explicitly
disclose that each of the first peripheral strand and the second peripheral strand
consists essentially of ultrahigh molecular weight polyethylene.
In the same field of endeavor, Sullivan teaches that a strand (30) formed of an
ultrahigh molecular weight polyethylene (UHMWPE) suture is a preferred material as
this material is a high-strength material (paragraph 0129).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify each of the first peripheral strand
and the second peripheral strand to consist essentially of ultrahigh molecular weight
polyethylene, as taught by Sullivan, because it is a high-strength synthetic material
(Sullivan, paragraph 0129). Further, “it has been held to be within the general skill of a
worker in the art to select a known material on the basis of its suitability for the intended
use as a matter of obvious design choice” In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 1/12/22 regarding the rejections citing the Rosenblatt reference under 35 USC § 102 have been fully considered but they are not persuasive. The Applicant has argued that Rosenblatt fails to disclose a suggest a single strand bifurcated into a first peripheral strand and a second peripheral strand.  The Applicant cites Figure 3 and paragraph 0012 and states that the mesh material on the lateral sides “attach” to the conical device (and not to a single strand) and surely do not bifurcate from the conical device.  The Examiner disagrees.  First, the Examiner did not cite the embodiment presented in Figure 3 of Rosenblatt in the rejections. The Examiner cited the embodiment in Figure 5 in the rejections.  Paragraphs 0014, 0039, and Figure 5 disclose that the construct is Y-shaped.  A “Y-shape” comprises a bifurcation/branch/fork.  The Examiner has included an annotation of Figure 5 below that depicts how a “Y-shape” has a single strand that bifurcates/branches/forks into first and second peripheral strands. 

    PNG
    media_image1.png
    195
    395
    media_image1.png
    Greyscale

	The Applicant has further argued that Rosenblatt fails to disclose that each of the first peripheral strand and the second peripheral strand is a suture or a suture tape.  The Examiner disagrees.  In paragraph 0030, Rosenblatt discloses the at the construct is formed of “a synthetic material with some degree of elasticity to conform to the shape of the vagina. Monofilament macroporous polypropylene is the preferred material but other synthetic non-absorbable and absorbable materials, such as polyester, silk, polydioxinone and polygylcolic acid are alternative options…”  These materials are known in the art to form a suture.  A “tape” is defined as “a narrow flexible strip or band” or “a narrow woven fabric” (Merriam-Webster Online Dictionary).  Figure 5 depicts that the construct is a narrow/flexible strip/band.  The “conical/tubular shape” referenced multiple times by the Applicant is formed by the filament (18) that bridges the first peripheral strand and the second peripheral strand (paragraph 0039).  While the construct as a whole may have a conical/tubular shape, the single strand, first peripheral strand, and second peripheral strand still are formed of narrow flexible strips/bands of suture material as required in the claim 1.  For these reasons, the Examiner maintains that Rosenblatt anticipates claim 1-4, 8, and 10 as it is currently written.
Applicant's arguments filed 1/12/22 regarding the rejections under 35 USC § 103 citing the Rosenblatt reference in view of the Tacklind reference have been fully considered but they are not persuasive.  The Applicant has argued that Tacklind teaches against the use of sutures.  The Applicant has argued that a person of ordinary skill in the art would have absolutely no motivation to combine Rosenblatt with Tacklind.  The Applicant has argued that the Examiner has not provided any reasoning as to why a person of ordinary skill in the art would consider to modify the filament to be securely fixed to at least one of the first and second peripheral strands by a knot.  The Applicant argues that “picking a knot of a suture bandage that eliminates the use of sutures (Tacklind) and bringing it together to flexible strand of mesh that needs to by removed after the mesh insertion (Rosenblatt) in not -- and cannot be -- the standard of obviousness.”  The Applicant argues that one skilled in the art would have no motivation to modify Rosenblatt to include any additional structures and/or steps to provide a knot, as the Examiner asserts, as this is an advantage that is neither needed nor relevant in Rosenblatt, and could not provide any benefit.  The Applicant argues that providing an additional knot passed in the mesh of Rosenblatt would require a substantial reconstruction and redesign of the elements of Rosenblatt and would therefore change the principle of operation of the prior art invention being modified.  The Applicant has also reiterated that the final combination of Rosenblatt in view of Tacklind would still fail to disclose or suggest a construct with a single strand that bifurcates into two separate peripheral strands and with the filament forming a triangular, spreadable, tensionable web.  The Examiner disagrees with all of these arguments.
The Tacklind reference is cited merely to teach that a knot is employed to secure a suture/filament with a “shoelace” configuration.  Rosenblatt discloses (Figure 5) a suture woven in “shoelace” configuration, but is silent has to how the suture is secured to at least one of first and second peripheral strands.  Tacklind teaches (Figure 9) a suture filament (84) that is laced in a “shoelace” configuration between two patches and knotted to secure the suture filament.  Tacklind teaches against the use of sutures that require perforating the skin along each side of a wound (paragraphs 0003-0004).  The assembly (80) taught in Figure 9 employs a suture filament (84) that is woven in a shoelace configuration through suture loops (83) along the edges of patches (81, 82).  Therefore, Tacklind does not teach away from the use of sutures.  Tacklind teaches away from the use of suturing that requires perforating the skin along each side of a wound that can only be performed by a trained professional.
In response to Applicant's argument that Rosenblatt and Tacklind are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The Examiner did not pick and choose references to arrive at a conclusion of obviousness.  In this case, both references are pertinent to each other because they both teach a suture filament woven in a shoelace configuration to secure to elements to one another.  However, Rosenblatt is silent as to how the suture filament is secured to at least one of first and second peripheral strands.  Tacklind teaches that knotting is a known solution to secure a suture filament woven in a shoelace configuration to first and second peripheral patches.  The addition of a knot as taught by Tacklind would provide the benefit of securing the shoelace configuration of the suture and ensuring that the construct maintains its tubular shape until it is time to cut the suture, which would unravel the suture from the construct, as disclosed in paragraph 0039 of Rosenblatt.
The addition of the knot taught by Tacklind would not be “an additional knot” as alleged by the Applicant.  As stated above, Rosenblatt is silent as to how the shoelace configuration of the suture (18) is secured.  The addition of a knot to secure the suture would not require a substantial reconstruction and redesign of the elements of Rosenblatt and would not change the principle of operation of the prior art invention being modified.  The addition of a knot as taught by Tacklind would only hold the suture in the shoelace configuration and would prevent the suture from prematurely unraveling from the first and second peripheral strands.  Rosenblatt discloses that suture is cut in the procedure by the surgeon.  The additional of the knot taught by Tacklind would not prevent the suture from being cut by the surgeon resulting in a surgical construct that would be permanently implanted and without the possibility of removing the weaving filament, as alleged by the Applicant.  It would only secure the shoelace configuration of the suture until the time that the surgeon elects to cut the suture to unravel it from the construct. 
The Examiner maintains that the final combination of Rosenblatt in view of Tacklind teaches a construct with a single strand that bifurcates into two separate peripheral strands and with the filament forming a triangular, spreadable, tensionable web for the same reason provided in response to the arguments directed at claim 1 above.
For these reasons, the Examiner maintains that claim 11 is unpatentable over Rosenblatt in view of Tacklind.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Snyder et al. (US 2009/0088798 A1; Figure 44, paragraphs 0092-0093).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771 

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771